Citation Nr: 1434887	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected lumbar spine degenerative disc disease.

2. Entitlement to service connection for a bilateral foot disability, including as secondary to service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, and had subsequent reserve duty through 2004. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In April 2011, the Veteran testified during a Travel Board hearing          at the RO before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record.

The Board previously remanded the instant issues remaining for consideration in September 2011, and again in July 2013. In the interim, a July 2014 RO rating decision granted a claim then pending on appeal for service connection for vertigo. 

This case was processed utilizing the Veterans Benefits Management System (VBMS) electronic claims file database. The Virtual VA paperless claims processing system contains documents regarding this appeal, but aside from a recent rating decision and other unrelated correspondence with the Veteran, those records are duplicative of the records in VBMS.  

Through recent correspondence, the Veteran's representative identified the additional issues of entitlement to service connection for migraines, and for a bilateral hip disorder. While informally raised by the record, these claims               have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a bilateral foot disorder (apart from distinctly diagnosed lumbar radiculopathy to the lower extremities) that is etiologically related to active military service and/or qualifying reserve duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a bilateral foot disability. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).                   Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§101(24), 106 (West 2002 & Supp. 2013); 38 C.F.R. § 3.6 (2013).

Generally, in order to establish direct service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.               Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
VA law further permits service connection on a secondary basis. To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Having duly reviewed the record, the Board ascertains a sufficient basis upon which to grant service connection for a bilateral foot disorder. In so doing, the Board is well aware that much of the Veteran's symptomatology of the feet has been clinically described as burning sciatic nerve pain that extended completely down the bilateral lower extremities. See 38 C.F.R. § 4.14 (providing that under VA's           "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
This notwithstanding, there is distinctly compensable additional pathology of the feet of a more structural and orthopedic nature that has been competently attributed to service. Both VA and private medical evidence, in this regard, substantiates a diagnosis of bilateral pes planus, hammertoes and bunions of the feet. Moreover, the July 2011 statement of Dr. D.A.S., private podiatrist in particular attributes this very same orthopedic pathology to service, indicating that "the original injury most likely took place years ago from constant pounding and jumping. He was in the Army for 18 years." This opinion effectively establishes a linkage between present foot disability and service, regarding both active duty, and subsequent qualifying reserve duty. It is also more or less consistent with the Veteran's own report of physically strenuous duty in service.

The Board has reviewed the countervailing evidence; the December 2011 VA examiner's opinion was that a right foot condition (no mention of the left) was unrelated to his one documented in-service right foot reported injury in 1990,             as well as a more comprehensively stated January 2013 VA podiatrist's opinion similar in conclusion. Ultimately, however, given that the evidence is in a state of relative equipoise, the Board will apply VA's doctrine of resolution of reasonable doubt in the claimant's favor as required under these circumstances and find that the element of causation has been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.              Hence, service connection has been deemed established. 


ORDER

Service connection for a bilateral foot disability is granted.


REMAND

Regarding the remaining claim for service connection for a bilateral knee disability, another VA Compensation and Pension examination is required as the existing findings are insufficient -- including addressing only disability of the left knee and not having been premised on actual examination of the Veteran, as well as not yet having fully considered medical literature cited by the Veteran's representative.

Accordingly, this claim is REMANDED for the following action:


1. Obtain the Veteran's most recent outpatient treatment records from the Philadelphia VA Medical Center (VAMC) dated since June 2014 and associate them with the Veteran's VBMS database claims file.

2. Schedule the Veteran for a VA examination with an orthopedist regarding his claimed bilateral knee disability. The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.           The VA examination report should indicate that this has been accomplished. All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current disorders of the right and left knees found to be present. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pathology of the knees had a clinical onset during active military service or qualifying reserve duty, or is otherwise etiologically related to service, based on the documented service history (including treatment for knee problems in January 1987 and November 1993) as well as the Veteran's own reported medical history. Then further opine as to whether a bilateral knee disability is at least as likely           as not secondarily related to a service-connected back disorder, based on both initial incurrence of a knee disorder due to the back, as well as chronic aggravation of the knees by the same underlying condition.

In providing the requested opinions, the VA examiner should expressly indicate review and consideration of the medical journal articles and clinical studies cited by the Veteran's representative in its recent statement on the Veteran's behalf (see VBMS entry, July 22, 2014), along with additional medical journal articles cited by the Veteran himself (see VBMS entry, March 26, 2013).                     Please further indicate review and consideration of prior relevant medical opinions on the subject of etiology, including the November 2011 VA medical examination opinion (regarding only the left knee), and a January 2013 VA podiatrist's opinion (though not apparently premised on actual examination of the Veteran).

The examiner must provide a complete and thorough rationale for all conclusions reached.

3. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal for service connection for a bilateral knee disorder, including secondary to service-connected lumbar spine degenerative disc disease, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


